Citation Nr: 1743618	
Decision Date: 09/29/17    Archive Date: 10/10/17

DOCKET NO.  12-06 315	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to evaluations in excess of 10 percent for separately rated epiphysitis of the spine with dorsal kyphosis and degenerative changes of the lumbar spine, prior to January 12, 2015.

2.  Entitlement to an evaluation greater than 40 percent from January 12, 2015, for degenerative changes of the lumbar spine with epiphysitis of the spine with dorsal kyphosis. 

3.  Entitlement to an evaluation greater than 10 percent for cervical spondylitis prior to June 8, 2009, and a rating higher than 20 percent thereafter.

4.  Entitlement to an initial evaluation greater than 20 percent for radiculopathy of the left upper extremity.

5.  Entitlement to an initial evaluation greater than 20 percent for radiculopathy of the left lower extremity.

6.  Entitlement to a total disability rating based on individual unemployability.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel


INTRODUCTION

The Veteran had active duty service from May 1966 to July 1968.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO), which continued the 10 percent ratings assigned for epiphysitis of the spine with dorsal kyphosis, degenerative changes of the lumbar spine, and cervical spondylitis; and granted service connection for radiculopathy of the left upper and lower extremities with 10 percent ratings assigned effective February 26, 2009.  In a January 2012 rating decision, the ratings assigned for radiculopathy of the left upper and lower extremities were increased to 20 percent, effective February 26, 2009; the rating for cervical spondylitis was increased to 20 percent effective June 8, 2009.  

The Veteran and his wife presented testimony at a personal hearing before the undersigned Veterans Law Judge in June 2012.  A transcript is of record.  The claims were remanded by the Board in November 2014 for additional development.  

In a February 2015 rating decision, the AOJ granted a 40 percent rating for degenerative changes of the lumbar spine associated with epiphysitis of the spine with dorsal kyphosis, but failed to close out the separate 10 percent rating for the epiphysitis of the spine with dorsal kyphosis.  Presently, the law does not permit the dorsal and lumbar spines to be evaluated separately.  The AOJ's failure to combine the disability into a single condition when awarding the 40 percent rating, effective January 12, 2015, is erroneous.  The Board has recharacterized the thoracolumbar spine claims to reflect the correct disability.   Id.  

The Veteran submitted additional evidence directly to the Board after the most recent supplemental statement of the case was issued.  As it was accompanied by    a waiver of RO consideration, the evidence will be considered in this decision.  38 C.F.R. § 20.1304 (2017). 

Although entitlement to a TDIU was denied by a 2012 rating decision and not appealed, the Veteran's correspondence in January 2015 raises a new claim for unemployability.  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (a claim for a TDIU is part and parcel of an increased rating claim, when such a claim is raised   by the record).  Such issue has been added accordingly.

The claim for a TDIU is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.


FINDINGS OF FACT

1.  Prior to January 12, 2015, the Veteran's separately rated thoracic and lumbar spine disability was not manifested by forward flexion of 30 degrees or less, favorable ankylosis of the entire thoracolumbar spine, or incapacitating episodes    of intervertebral disc syndrome (IVDS) having a total duration of at least 6 weeks during the past 12 months.  

2.  Since January 12, 2015, the Veteran's thoracolumbar spine disability has not been manifested by unfavorable ankylosis of the entire thoracolumbar spine or incapacitating episodes of IVDS having a total duration of at least 6 weeks during the past 12 months.  

3.  Prior to June 8, 2009, the Veteran's cervical spine disability was not manifested by forward flexion less than 30 degrees, a combined range of motion of not more than 170 degrees, or incapacitating episodes of IVDS having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.

4.  Since June 8, 2009, the Veteran's cervical spine disability has not been manifested by forward flexion limited to 15 degrees or less, favorable ankylosis      of the cervical spine, or incapacitating episodes of IVDS having a total duration      of at least 4 weeks but less than 6 weeks during the past 12 months.  

5.  The Veteran has no more than moderate incomplete paralysis of the middle radicular nerve group of the left upper extremity.  

6.  The Veteran has no more than moderate incomplete paralysis of the sciatic nerve in the left lower extremity.  


CONCLUSIONS OF LAW

1.  Prior to January 12, 2015 the criteria for increased ratings for the separately rated epiphysitis of the spine with dorsal kyphosis and degenerative changes of    the lumbar spine have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2017).

2.  From January 12, 2015, the Veteran's lumbar and dorsal spine disabilities are combined into a single thoracolumbar spine disability of degenerative changes of the lumbar spine with epiphysitis of the spine with dorsal kyphosis, and the criteria for a rating in excess of 40 percent for the thoracolumbar spine disability have     not been met; the lumbar spine disability and epiphysitis of the spine with dorsal 
kyphosis should be merged into a single disability on the Rating Codesheet.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.14, 4.71a, Diagnostic Codes 5235-5243 (2017).

3.  Prior to June 8, 2009 the criteria for a rating in excess of 10 percent for cervical spondylitis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2017).

4.  From June 8, 2009 the criteria for a rating in excess of 20 percent for cervical spondylitis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2017).

5.  The criteria for an initial 30 percent rating, and no higher, have been met for radiculopathy of the left upper extremity.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §4.124a, Diagnostic Code 8511 (2017).

6.  The criteria for an initial rating in excess of 20 percent for radiculopathy of the left lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §4.124a, Diagnostic Code 8520 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  VA's duty to notify    was satisfied by a letter in May 2009.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

Concerning the duty to assist, the record reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including post-service treatment records and VA examination reports.  The Veteran was afforded a hearing before the Board and a copy of the transcript is of record.     There is no allegation that the hearing provided to the Veteran was deficient in     any way.  Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).  

The Board also notes that actions requested in the prior remand have been undertaken.  In this regard, additional VA treatment records were obtained, the Veteran underwent VA examinations and medical opinions were obtained, and the Veteran was asked to identify all VA and non-VA providers who had treated his disabilities in a December 2014 letter.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries      v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v.      West, 11 Vet. App. 268 (1998)).  The Board notes that the Veteran did not respond     to the request made in the December 2014 letter.  

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule of Rating Disabilities (Rating Schedule) and are intended to represent     the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating many accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a questions as to which of two evaluations apply, assigning a higher of the two where the disability pictures more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10. See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage  or inflammation in parts of the system, to perform normal working movements        of the body with normal excursion, strength, speed, coordination and endurance. The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion. Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown,
8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2017); see also 38 C.F.R. §§ 4.45,      4.59 (2017).  Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App.      32 (2011).

Service connection was originally established for epiphysitis of the spine in a January 1968 rating decision (while the Veteran was still on active duty).  In an October 1968 rating decision, the disability was recharacterized as epiphysitis of the spine with dorsal kyphosis and a 10 percent rating was assigned effective January 1, 1969, pursuant to Diagnostic Codes 5022-5291.  Diagnostic Code 5291 provided a 10 percent rating for moderate or severe limitation of motion of the dorsal spine.  38 C.F.R. § 4.71a (1968).  

Service connection was established for degenerative changes of the lumbar spine in a September 2003 rating decision, which assigned a 10 percent rating pursuant to 38 C.F.R. § 4.71a, Diagnostic Codes 5010 and 5295 effective June 23, 2003.  The September 2003 rating decision also established service connection for cervical spondylitis and assigned a 10 percent rating pursuant to 38 C.F.R. § 4.71a, Diagnostic Codes 5010 and 5290, effective June 23, 2003.  

In the October 2009 rating decision that is the subject of this appeal, the RO continued the 10 percent ratings assigned for epiphysitis of the spine with dorsal kyphosis (rated under Diagnostic Codes 5022 and 5237), degenerative changes        of the lumbar spine (rated under Diagnostic Codes 5010 and 5243), and cervical spondylitis (rated under Diagnostic Codes 5010 and 5237), and granted service connection for radiculopathy of the left upper extremity and radiculopathy of the left lower extremity.  The RO assigned 10 percent ratings for the radiculopathy pursuant to 38 C.F.R. § 4.124a, Diagnostic Codes 8515 and 8521, respectively, effective February 26, 2009.  

As noted in the Introduction, the ratings assigned for radiculopathy of the left upper extremity and radiculopathy of the left lower extremity were increased to 20 percent, also effective February 26, 2009, in a January 2012 rating decision, which also assigned a 20 percent rating for the cervical spondylitis effective June 8, 2009. In a February 2015 rating decision, the AOJ increased the rating for the lumbar disability to 40 percent effective January 12, 2015, pursuant to Diagnostic Codes 5242 and 5243.  However, under the current rating criteria, the Veteran's dorsal spine and lumbar spine must be rated as a single disability.  Thus, when awarding the increased 40 percent rating, the AOJ should have closed out the separate rating for the lumbar spine and assigned a single 40 percent rating for epiphysitis of the dorsal spine with kyphosis and degenerative changes of the lumbar spine, and incorporate that disability into the disability rating assigned for the thoracolumbar spine under Diagnostic Code 5242-5243.  Rating the dorsal spine separately from the lumbar spine violates the rule against pyramiding under 38 C.F.R. § 4.14 and violates the rating criteria under the General Rating Formula for Diseases and Injuries of the Spine under 4.71a.  

In this regard, the rating criteria in effect at the time the September 2003 rating decision was issued provided separate ratings for disorders affecting the dorsal (or thoracic) and lumbar spine segments.  Given that service connection for epiphysitis of the dorsal spine with dorsal kyphosis has been in effect since July 1968, it is a protected rating, and cannot be reduced; the lumbar spine disability rating is not protected, however, as it has been in effect only since 2003.  See 38 C.F.R. § 3.951.  Under the current regulations pertaining to the spine, which will be discussed more fully below, disabilities of the lumbar and thoracic spine segments must evaluated together.  Therefore, once a rating higher than the combined evaluation of 20 percent for the lumbar spine and thoracic spine can be assigned, separate ratings   for the thoracic and lumbar spine would violate the rule against pyramiding.  See 38 C.F.R. § 4.14.  Rating the dorsal and lumbar spine together to award a higher rating for thoracolumbar spine disability does not constitute a reduction per 38 C.F.R. § 3.951; rather, the disability is merely being recharacterized to permit a higher,   and more favorable, evaluation. The Board acknowledges the decision in Murray v. Shinseki, 24 Vet. App. 420, wherein the Court found recharacterizing the Veteran's knee disability rated pursuant to Diagnostic Code 5257 based on instability, to a rating for arthritis under Diagnostic Codes 5260 and 5261 based on limitation of motion, amounted to a reduction in the rating assigned under Diagnostic Code 5257.  The Court noted that the Board had specifically indicated that separate ratings under Diagnostic Code 5257 and the Codes for limitation of motion were not warranted because the objective evidence did not show instability or subluxation of the knee.  In essence, in that case the Board made a finding of fact that the basis for the rating under Diagnostic Code 5257 no longer existed, effectively resulting in a rating reduction.  In this case, the rating criteria changed requiring the thoracic (dorsal) and lumbar spine to be evaluated as a single entity.  Here, the Board is not finding that there has been improvement in the dorsal spine condition as was implicitly the case in Murray; rather, consideration of limitation of motion in the thoracolumbar spine has resulted in a higher, 40 percent rating.  

The Veteran seeks higher ratings for his spine disabilities.  The lay evidence in     this case consists of statements submitted by the Veteran and his wife, as well as testimony they provided to the Board in June 2012.  

The Veteran reported that his back condition had worsened in December 2008.  In a February 2009 letter, he reported that his left leg went to sleep on him for the first time in May 2008 and that it had worsened in the nine months since then. On some days off, he stood on his legs for a period of time and his left leg went to sleep from his hip down to the top of the leg to the knee.  The Veteran reported he had also been losing strength in his left hand, which was noticeable as compared to the right when he picked something up.  The Veteran also reported that he took from two to 12 Tylenol or ibuprofen on some days for pain.  

In a statement received in April 2009, the Veteran reported that he did not deny having neck pain during the February 2009 VA examination, but instead told the examiner that he had a lot of pain up through his left shoulder and the left side of his neck.  He also indicated that at no time did he tell the examiner he was having trouble with his right arm/side.  The Veteran also asserts that a January 2009 VA MRI was read incorrectly and that a May 2009 private MRI was more accurate.  The Veteran attached a copy of the February 2009 VA examination, on which he indicated that he had neck pain all day and it had worsened.

In a May 2009 VA Form 21-4138, the Veteran reported that pain medication prescribed by VA helped with pain, but the pain had worsened and that it caused drowsiness such that he did not drive or operate machinery.

In a November 2009 statement, the Veteran's wife reported that the February 2009 VA examiner was cold and short and that she tried to show the examiner where the Veteran's back was swollen and where he had a lot of trouble with pain on the left side of the neck and shoulder, but the examiner ignored everything.  

In a January 2010 statement, the Veteran reported that he was having a lot of trouble with his left leg and left arm and hand up through his neck.  He also reported getting moderate back spasms on the left side of his back and in his        left shoulder and that his wife had to put ice on it to settle it down.  The Veteran indicated he had to take pain pills most days and that if he walked very far, his left leg goes to sleep on hm.  He also reported that for the past four to five months, he had had to take pain medication to get to sleep due to left side pain.  The Veteran asserted that he had quit farming and working on machinery in the fall of 2008 because of loss of strength in the left arm and hand.  He contended that if he tried   to carry too much with his left hand/arm, he drops it.  If he is on his feet over 20 to 30 minutes, his left leg will go to sleep on him.  The Veteran asserted that he had stopped trying to do so much work because of pain in his back and left side.  

In a January 2010 statement, the Veteran's wife reported that the Veteran got up a lot at night; that he had spasm on his left side (starting in his left leg and going up through his back and shoulder and arm and the left side of his neck, as well as in   the back of his neck); that he had headaches on the top of his head; that he had         a hard time getting back to sleep and took medication so he could sleep; that he complained that his left leg does to sleep if they went anywhere; that he was very weak in his left arm and hand; that it was hard for him to carry groceries, especially in his left arm and hand; that he would drop a gallon of milk if he tried to carry it as his hand would give out on him; that he complained the lower left side of his back hurt; that he had pain all through the left side and neck; that he had muscle spasms if they went out to a movie or ate out; that his left leg went to sleep on him if he walked far or when watching television; that it was very hard for him to get things done; that he had to take two to three pain pills a day if he tried to do much; and that she would ice his back two to six times a week.  

In a July 2010 statement, the Veteran reported that he had lost most of the strength in his left arm following physical therapy and that he was now taking pain pills every day and medication to sleep because of pain on his left side.  

The Veteran and his wife testified before the Board in June 2012.  The Veteran reported that he was getting chiropractic treatment for his lower back one to three times a week, mostly twice a week, which helped realign his spine. He also reported readjustment to his neck and left side.  The Veteran reported medications for pain and to help with sleep.  He indicated that he was seeking chiropractor treatment      to minimize the medications he had to take, though he was still taking some medications up to four times a day.  The Veteran also reported that he also had whirlpool treatment in the morning and evening, and that he tried to walk around    a lot during the day so as to keep his left leg from falling asleep.  He and his wife indicated that they could drive between 60 and 100 miles before needing to take a break to walk around, though he had gotten used to the stiffness.  The Veteran also testified that he could not bend over, that he was not stable on his feet, that he relied on the right side of his body because of his left-sided problems, that he had muscle spasms in the lower, middle and upper portions of his back, and that his left leg would go to sleep on him if he stood for 20 to 30 minutes, and even when walking.  The Veteran indicated that he was not farming any longer, that neighbors helped with things, and that he had hired neighbors to do what he used to.  He used to feed cattle, farm the ground, and do mechanic work that he was no longer able to do.  

In regards to his left lower extremity, the Veteran testified that if he stood on the leg or walked on the leg for 20 to 30 minutes, it would go numb and he would have to take the weight off so that he could feel it again.  He also described a burning pain and that he knew his limitations so he avoided things that might cause him to trip.  He and his wife indicated that the numbness would occur every day.  His wife testified that if they went out to dinner or to a movie, his left leg would start twitching after sitting still and that he would have to get up and it would take five   to 10 minutes to get the twitching to stop.  Sometimes the muscle spasms would require ice.  The Veteran later testified that in the last five years, he had fallen         a couple of times and had gotten to the point where he felt like its coming, he   would just sit down.  He also did not walk very fast and indicated that he could walk for up to a half hour before his left leg would fall asleep, and that he would take breaks every 15 to 20 minutes when working.  In regards to his left upper extremity, the Veteran testified that he had muscle tension across the left shoulder into the middle part of his back; that he had lost a lot of strength in his left hand; that he had dropped a carton of milk when helping his wife with the groceries;     and that he had been having trouble fixings things in the last five years.  His wife testified that he was not able to carry the grandchildren around anymore because he was afraid he would drop them.  The Veteran also testified that he could no longer farm, hunt, fish, or go far on vacation as a result of his disabilities.  He denied that any of his treating providers had prescribed bed rest.  

In a January 2015 statement, the Veteran requested that VA consider his pain and suffering as a result of his injuries and he asserted that VA has not awarded him a compatible service-connected disability rating for the degree of his injuries/disease.  He contends that there is sufficient medical data to show he has pain, pain in motion, and weakness, that would support an increase in benefits based on painful motion    and function loss that would increase his total rating to 100 percent.  The Veteran indicated that all of his injuries/diseases affected his daily work efforts.  

In another January 2015 statement, which was in response to the January 2015 VA examination report, the Veteran asserted that he has never been without pain and discomfort and loss of motion or inability to do manual labor during the past 12 months.  He also reported that he does have flare-ups and that he did have pain, emotional stress, and that he had sought bed rest on his own initiative due to pain and suffering, even if not prescribed bed rest.  The Veteran indicated that the medical evidence showed "the total body chemistry that is being effected by the injuries/disease affecting my body and how it is affecting my normal daily life; family, business, social events have all been affected by my illness."  

In a February 2015 statement, the Veteran again acknowledges that he has not     been specifically ordered to bed rest, but that a private chiropractor had stated such rest was needed.  He asserted that while he could do repetitive motion during the examination, he could only do three without suffering from pain and pain in motion.  

Disabilities of the spine are to be rated under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula).  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.  These criteria are to be applied irrespective of whether there are symptoms such as pain (whether or not it radiates), stiffness, or aching in the affected area of the spine, and they "are meant to encompass and take into account the presence of pain, stiffness, or aching, which are generally present when there is a disability of the spine."  68 Fed. Reg. 51,454 (Aug. 27, 2003).  Any associated objective neurologic abnormalities including, but not limited to, bowel or bladder impairment, are to be rated separately from orthopedic manifestations under an appropriate diagnostic code.  38 C.F.R. § 4.71a, Note (1).

In pertinent part, the General Rating Formula provides a 10 percent rating for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss 
of 50 percent or more of the height.  38 C.F.R. § 4.71a.

A 20 percent rating is provided for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id.  

Ratings in excess of 20 percent are provided for forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine            (30 percent); for unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of    the entire thoracolumbar spine (40 percent); for unfavorable ankylosis of the entire thoracolumbar spine (50 percent); and for unfavorable ankylosis of the entire spine (100 percent).  Id.  

For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  Id. at Note (5).

Note (2) of the General Rating Formula provides that for VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  See also Plate V, 38 C.F.R. § 4.71a.

Alternatively, intervertebral disc syndrome (IVDS) can be rated under the Formula for Rating IVDS Based on Incapacitating Episodes (IVDS Formula).  This formula provides a 20 percent rating for IVDS with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; a 40 percent rating for IVDS with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a 60 percent rating for IVDS with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  An incapacitating episode is defined as a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  See 38 C.F.R. § 4.71a, Note (1).

The RO utilized 38 C.F.R. § 4.124a, Diagnostic Codes 8515 and 8520 to rate the Veteran's left upper and lower extremity radiculopathy, respectively.  Diagnostic Code 8515 provides the rating criteria for paralysis of the median nerve. Ratings of 20 (minor) and 30 (major) percent are assigned for moderate incomplete paralysis of the median nerve; ratings of 40 (minor) and 50 (major) percent are assigned for severe incomplete paralysis of the median nerve; and ratings of 60 (minor) and 70 (major) percent are assigned for complete paralysis of the median nerve.  In this case, the Veteran's right hand is his major or dominant hand and his left hand is his minor or non-dominant hand.  See, e.g., March 2012 peripheral nerves conditions Disability Benefits Questionnaire (DBQ).

Diagnostic Code 8520 provides the rating criteria for paralysis of the sciatic nerve, which is also one of the peripheral nerves.  Ratings of 10, 20, 40 and 60 percent are assigned for incomplete paralysis that is mild; moderate; moderately severe; and severe, with marked muscle atrophy, respectively.  An 80 percent rating is assigned for complete paralysis of the sciatic nerve; the foot dangles and drops, no active movement possible of muscles below the knee, flexion of knee weakened or (very rarely) lost.  38 C.F.R. § 4.124a.

In rating diseases of the peripheral nerves, the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  38 C.F.R. § 4.124a.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  Id.  The ratings for peripheral nerves are for unilateral involvement; when bilateral, they are combined with application of the bilateral factor.  Id.  

In rating peripheral nerve injuries and their residuals, attention should be given to the site and character of the injury and the relative impairment in motor function, trophic changes, or sensory disturbances.  38 C.F.R. § 4.120.

Descriptive words such as "mild," "moderate," "moderately severe" and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable  and just."  38 C.F.R. § 4.6.  The use of descriptive terminology by medical examiners, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision.  38 U.S.C.A. § 7104(a); 38 C.F.R. §§ 4.2, 4.6.

The medical evidence in this case consists of VA and private treatment records, as well as several VA examination reports.  The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted  by the appellant or obtained on his behalf be discussed in detail. Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran underwent a VA spine examination in February 2009, at which time  he reported developing left leg pain in the past year and that he continued to have intermittent low back and mid back pain.  He denied neck pain, but reported headaches associated with mid back pain.  He was taking ibuprofen tablets and Tylenol as needed for pain.  The Veteran reported pain going into both arms in      the last one to two years, with some weakness of his right arm and hand, and an intermittent feeling of numbness in his left leg after standing for more than 30 minutes.  This numbness extended from the upper left lateral leg to the knee. There was a history of decreased motion, weakness and pain, but no fatigue, stiffness, spasms or flare-ups.  The Veteran denied incapacitating episodes and the need for         a device or aid.  He indicated that he could walk one quarter of a mile.  Physical examination revealed stooped posture and normal head position, but there was no symmetry in appearance due to kyphosis of the upper thoracic spine.  Gait was abnormal and reported to be antalgic.  There was no gibbus, list, lumbar flattening, lumbar lordosis, scoliosis, reverse lordosis, or cervical or thoracolumbar ankylosis. Neither the cervical or thoracic sacrospinalis showed spasm, atrophy, guarding, pain with motion, tenderness or weakness.  

Motor examination was completely normal and there was normal muscle tone and no atrophy.  Sensory examination of the upper and lower extremities and reflex examination were normal.  Range of motion testing of the cervical spine revealed active motion to 45 degrees of flexion and bilateral lateral flexion, 40 degrees of extension, 70 degrees of left lateral rotation, and 75 degrees of right lateral rotation.  There was no objective evidence of pain on active range of motion or following repetitive motion.  There was no additional limitation of motion after three repetitions.  Range of motion testing of the thoracolumbar spine revealed active motion to 80 degrees of flexion and 30 degrees of extension, bilateral lateral flexion, and bilateral lateral rotation.  There was objective evidence of pain on active range of motion with forward flexion of the lumbar spine beginning at about 65 to 70 degrees, as well as some pain on lumbar spine extension at 30 degrees, but not following repetitive motion.  There was no additional limitation of motion after three repetitions.  

The examiner reported that trigger point of left sciatic notch caused tingling and slight numbness of the left lateral leg.  There was no trigger point to the lumbar thoracic or cervical spine and no paralumbar, cervical, or thoracic spine para spinal muscle spasm.  No sensory deficits were elicited in the upper or lower extremities. A January 2009 magnetic resonance imaging (MRI) of the cervical spine contained an impression of three millimeter posterior subluxation of C5 on 6, etiology unclear.  A February 2009 MRI of the lumbar spine was reported as normal.  The Veteran reported that he was self-employed as a farmer and had last about four weeks of work in the last year due to left leg numbness.  The diagnoses were thoracic spine kyphosis; degenerative arthritis of the cervical spine with intermittent upper extremity radiculopathy; chronic low back strain (no degenerative arthritis noted    on recent lumbar spine MRI); and left sciatica.  Pain produced significant effects   on the Veteran's occupation.  There were mild effects on shopping, recreation, and traveling; moderate effects on chores and exercise; and sports were prevented.  The examiner concluded by stating that the Veteran complained of intermittent low back pain with prolonged sitting or standing, but primarily was complaining of left leg numbness and tingling, which occurred after walking or standing.  This left leg pain began less than one year ago and was fairly constant.  The Veteran denied any neck pain, but complained of thoracic pain with spasm of the rhomboid muscles right and left and intermittent bilateral radicular pain from the cervical spine.  

A March 2009 VA EMG consult note documents that electrophysiological studies of the left lower extremity were consistent with old or chronic L4-S1 radiculopathies.  An April 2009 VA x-ray of the Veteran's thoracic spine contained an impression of multilevel degenerative disc disease, most severe at T11-T12.  

A May 2009 unenhanced MRI of the lumbar spine conducted at St. Anthony Regional Hospital contained an impression of mild, broad based posterior protrusion of the L3-L4 disc on the left (this touches the left L3 nerve root in         the left neuroforamen but the nerve root does not appear displaced); hypertrophy     of the ligamentum flavum bilaterally at L3-L4, which causes slight lateral recess stenosis on both sides; anular tear in the L4-L5 disc, which can be a cause of local back pain; and minimal bulging of the L2-L3 disc does not appear to compress the neural elements.  A May 2009 lumbar spine x-ray from the same facility contained an impression of mild degenerative changes with endplate osteophytes.  

The Veteran underwent a VA examination in May 2009.  The Veteran reported    that he stopped farming the previous fall due to his back/neck, left arm and left    leg.  After interviewing the Veteran and listening to his complaints, the examiner reported that he appeared to have symptoms of radiculopathy involving the left upper and left lower extremities, likely secondary to neck and back disease.       They were typical symptoms of radiculopathy coming from his neck and back.    The Veteran reported he had had left arm pain and leg numbness for some time.  The left arm had been bothering him for about 10 years and the left leg for about two years.  He complained of loss of sensation over the left anterior thigh, which had been present for one to two years and occurred daily, worse with standing.  Ibuprofen and hydrocodone helped.  The Veteran denied any shooting pains.  He reported difficulty dressing, but no difficulty driving, walking about four blocks, sitting, or standing for 30 minutes.  The Veteran denied falling.  He stopped his farming chores last fall because he could not perform them.  He often dropped things with the left upper extremity.  

Physical examination showed a moderate to severe decrease in sensation with light touch, pinprick, and monofilament testing noted about most of the anterior left thigh.  Sensation was intact in the remainder of the lower extremity on the left side.  No muscle wasting or muscle loss was noted anywhere.  Deep tendon reflexes were decreased slightly on the left side.  He had mild to moderate weakness noted in          the left arm and leg.  Grasp was moderately decreased in the left upper extremity.  Sensation was intact in the left arm.  Pulses were intact.  The findings of a May     2009 MRI of the cervical spine were documented, which contained an impression      of degenerative changes with moderate spinal canal stenosis at C6-C7; and multilevel neuroforaminal narrowing.  The Veteran was diagnosed with radiculopathy involving the left upper and lower extremity, specifically in the left lower extremity due to low back disease, extensive, and in the left upper extremity, likely due to cervical disk disease.  

The Veteran underwent a VA spine examination on June 8, 2009, at which time he reported worsening back and neck pain.  There was a history of fatigue, decreased motion, stiffness, weakness and pain, but no spasm.  The pain was in the back and neck and down the left leg.  Weakness was in the left leg and arm.  Pain occurred daily and was described as dull of mild to moderate and worsening severity.  Pain was constant and there was radiation down the left arm, which was described as dull.  The Veteran reported flare-ups with standing that may last a few hours,   helped by sitting and rest, as well as a back brace, which the Veteran wore daily.  The Veteran denied incapacitating episodes.  He indicated he was limited to walking four blocks.  He had numbness and tingling in the left leg most of the    time.  He also had weakness in the left arm and leg.  Functional impairment occurred because he avoided most activities.  

Physical examination revealed normal posture and head position.  There was symmetry in appearance and gait was normal.  There was no gibbus, kyphosis,         list, lumbar flattening, lumbar lordosis, scoliosis, reverse lordosis, or ankylosis of either the cervical or thoracolumbar spine segments.  There were mild effects on chores and traveling, moderate effect on shopping, severe effect on recreation, and exercise and sports were prevented.  In the cervical spine, his discomfort was located over the entire posterior cervical spine, with forward flexion to 40 degrees, posterior extension to 15 degrees, and lateral flexion and rotation to 20 degrees, although with moderate difficulty and mild to moderate pain.  Grasps were slightly decreased on     the left side, as was muscle strength.  Deep tendon reflexes were also decreased in     the left upper extremity.  Pulses were intact.  There was no muscle wasting or muscle loss in the left upper extremity.  On repetitive range of motion testing, there was    pain throughout and mild weakness and fatigue, but no incoordination.  In his mid    and lower back, the Veteran had discomfort located over the thoracic and lumbar spines, with forward flexion to 80 degrees, posterior extension to 15 degrees, and lateral flexion and rotation to 20 degrees, although with mild to moderate difficulty and mild to moderate pain.  Deep tendon reflexes were decreased on the left side,      as were ankle jerks.  Pulses were intact but sensation was decreased in the left leg.  There was also minimal to mild muscle loss noted about the left lower leg as compared to the right.  On repetitive motion testing, pain began at 40 degrees, 
but the Veteran went to 80 degrees each time with mild to moderate pain, mild weakness and fatigue, but no incoordination.  Straight leg raising test was equivocal on the left. The major functional impact was reported as pain and weakness with repetitive use in the back of the neck.  The diagnoses were mechanical lumbar and cervical strain; generalized cervical and lumbar disk disease; left upper extremity radiculopathy, likely secondary to cervical disk disease; weakness in the left lower extremity, with minimal to mild muscle wasting/atrophy, at least as likely as not secondary to long-standing back disease.  

A June 2009 VA neurosurgery outpatient note documents that the Veteran reported main symptoms of low back pain and numbness in the left leg for the last one and one-half years, made worse with standing or walking.  The numbness was mainly   in the front of the thigh up to the knee.  The Veteran also complained of neck pain and left upper extremity weakness over the last two to three years.  The Veteran also noted he had a limp when he walked, worse in the last three years.  Motor examination revealed weakness of all the muscle groups on the left side.  Deep tendon reflexes were slightly hard to obtain on the left; plantars were both downgoing.  Coordination was normal.  A limp was noted on gait testing.     Sensory examination revealed hypoesthesia over the whole left body except 
for the face area.  MRI scan of the cervical spine was reviewed, which showed    mild to moderate spinal stenosis between C5-6, but there were no signs of any significant cord compression.  There was spinal fluid around the spinal cord.  In   the lumbar area, he had mild spinal stenosis between L3-4.  EMG studies of the lower extremities were noted to show some chronic changes at L4-S1. Based on   
the fact that he had weakness of both upper and lower extremities with hypoesthesia, the physician wanted to get an MRI of the brain and EMG of the left upper extremity.  

A September 2009 VA neurosurgery outpatient note documents that the Veteran presented for routine follow up regarding his June 2009 appointment.  It was     noted he was sent for EMG nerve conduction studies of his left upper extremity along with a brain MRI (which was essentially normal).  The Veteran reported he continued to have left upper extremity weakness, especially with grip, and pain    that radiated from about his mid bicep region to his wrist.  Examination revealed 5/5 strength in the deltoid and bicep region, with wrist flexion, and with finger adduction; and 4/5 strength in the triceps region and with wrist extension.  Mild atrophy of the entire left hand was noted as compared to the right.  EMG results from July 2009 were reported as demonstrating chronic C6-7 radiculopathies      along with a superimposed left carpal tunnel syndrome.  

In a January 2010 letter, private chiropractor G.G. reported that the Veteran presented to the clinic complaining of moderate thigh numbness and tingling aggravated by prolonged standing.  He also reported suffering from constant, sometimes unbearable, mid-back pain when he sat.  Driving seemed to worsen      his mid-back symptoms.  Range of motion of the neck and back varied depending on what he does or had done.  Ninety-five percent of his visits consist of some degree of decreased range of motion in his neck and low back.  At times, there is very little motion due to moderate sprain/strain of the low back.  Occasionally, he had moderate mid-back spasms.  He always had decreased cervical range of motion   due to degenerative arthritis.  The Veteran also had many episodes of lumbar neuritis causing moderate left thigh numbness.  He had been treated for general neck and back degenerative arthralgia.  There were episodes of moderate left shoulder and elbow pain if he lifted and carried.  He also complained of loss of strength in his left arm to the point he had difficulty lifting his arm or objects. The Veteran's neck, mid-back, low-back, and left arm/shoulder conditions interfered with his ability to get rest or a full night's sleep.  The chiropractor reported that he had treated the Veteran since August 2004 to the present.  The intensity varied such that the Veteran had been treated as many as four times a week to one to two times a week, with the number of treatments each month gradually increasing the last three years.  It was also noted that it became difficult for the Veteran to do his   work, which required a lot of driving, standing and walking.  The complete record of treatment from this provider has been obtained; progress notes are impossible to read.  

The Veteran was referred to Crawford County Memorial Hospital in June 2010   with a diagnosis of left shoulder arthritis and degenerative joint disease of the spine and left shoulder with radicular symptoms into the left upper extremity.  He had increased discomfort and difficulties with the left upper extremity and increased weakness of the left upper extremity since December 2009.  He reported a history of degenerative joint disease of the neck and entire back.  In pertinent part, objective examination revealed increased muscle tension over the left neck and        a mild decrease in left arm strength.  With forward flexion he was grade three      with pain.  Abduction and external rotation were also grade three and internal rotation was grade four plus.  The Veteran was noted to have a mild scoliosis and mild decreased left parascapular muscle mass.  Physical therapy was recommended and the Veteran was seen until July 2010, with treatment related to his left shoulder rotator cuff dysfunction.  

A July 2010 private treatment record from Family and Specialty Medical Center, P.C. documents that the Veteran reported left upper extremity pain and weakness worse since November 2009.  He also reported left buttocks and lateral hip         pain.  The rest of the document relates to complaints involving the left shoulder, determined to be signs of rotator cuff dysfunction.  

The Veteran underwent a VA peripheral nerves examination in December 2010,      at which time he reported pain, numbness, weakness, and burning of his left arm and leg, which was getting progressively worse.  No problems with balance, coordination, or mobility were reported.  Detailed reflex examination revealed hypoactive peripheral nerve reflexes in the left biceps, triceps and brachioradialis, but normal left knee and ankle jerk.  Detailed motor examination revealed active movement against some resistance with left elbow and wrist flexion and extension; active movement against gravity with left finger flexion and abduction and thumb opposition; and normal left knee flexion and extension and left ankle dorsiflexion and plantar flexion.  There was no gait abnormality, imbalance or tremor, evidence of fasciculations, and no joint function was affected by the nerve disorder.  Other 
significant physical findings included decreased sensation in the left upper extremity.  The March 2009 and July 2009 EMG results were reported.  The Veteran reported that he had last worked one to two years ago in farming and stopped due to his back and neck.  The diagnoses provided were moderately severe left arm radiculopathy   and moderate left leg radiculopathy due to cervical and lumbar disc disease.  Effects on occupational activities included decreased mobility; decreased manual dexterity; problems with lifting and carrying; difficulty reaching; decreased upper extremity strength; and pain.  There were also effects on usual daily activities and the examiner noted that he played no sports or recreational activities and that he avoided most activities.  

The Veteran also underwent a VA spine examination in December 2010, at which time he reported worsening neck and back pains.  There was a history of fatigue, decreased motion, stiffness, weakness and pain, but no spasm.  Pain was located in the back, neck, and down the left arm and leg daily.  It was described as dull and occasionally sharp and was of moderate intensity.  Pain was constant and radiated   to the back and neck.  The radiating pain was described as dull, achy and burning.  The Veteran denied incapacitating episodes and the use of a device/aid. He reported walking limited to three to four blocks.  The Veteran reported that he had last worked one to two years ago in farming and stopped due to his back and neck.  Effects on occupational activities included decreased mobility; decreased manual dexterity; problems with lifting and carrying; difficulty reaching; decreased upper extremity strength; and pain.  There were also effects on usual daily activities      and the examiner noted that the Veteran avoided any strenuous activity.  In the discussion section, the examiner reported that the Veteran had daily neck and    lower back pains with radicular symptoms down the left arm and leg with pain     and numbness and burning in the arm.  Medication helped.  Flare-ups occurred   with cold weather and lasted overnight.  There was moderate functional impairment because the Veteran avoided most activities.  He used no devices and denied any incapacitating episodes of neck or back pain where bed rest was prescribed by a physician.  He also denied playing any sports, exercising, or falling.  He could sit and stand for about 30 minutes.  

Range of motion testing in the cervical spine revealed forward flexion to 30 degrees and posterior extension to 20 degrees.  Bilateral lateral flexion was to 20 degrees and there was 40 degrees of left lateral rotation and 50 degrees of right lateral rotation.  Grasps were decreased on the left side, but there was no muscle wasting or muscle loss noted.  On repetitive motion testing, there was mild to moderate pain, moderate weakness and moderate fatigue, but no incoordination.  In his lower back, the Veteran had discomfort across the lower lumbar spine.  Forward flexion was to 60 degrees, posterior extension was to 10 degrees, left lateral flexion was to 10 degrees, right lateral flexion was to 20 degrees, left lateral rotation was to 20 degrees and right lateral rotation was to 25 degrees.  Straight leg raising test was equivocally positive on the left.  Repetitive motion testing revealed that range of motion decreased to       50 degrees each time, with pain beginning at 45 degrees.  The Veteran complained    of moderate pain and had moderate weakness and fatigue, but no incoordination.     Pain was the major functional impact with repetitive use.  Moderate painful motion and symptoms of radiculopathy were noted.  The diagnoses were mechanical cervical and lumbar strain with multilevel cervical and lumbar disc disease with left upper and lower extremity radiculopathy secondary to cervical and lumbar disc disease.  

A February 2011 VA orthopedic surgery consult note documents the Veteran was seen with chronic left shoulder pain, at which time significant left arm weakness was noted.  Physical examination revealed, in pertinent part, weakness in his left grip strength compared to his right and intact sensation to light touch in the ulnar and radial nerve distributions.  The pain and weakness was noted to likely be attributable to his chronic left C6-C7 radiculopathy and/or a possible increasing narrowing of his stenosis, rather than the left rotator cuff tear.  

The Veteran underwent a VA back conditions DBQ in March 2012, at which time       a diagnosis of mechanical back strain and IVDS was provided.  He reported that he continued to get moderate pain in lower back daily with flare-ups in cold weather and with activity.  Range of motion testing revealed forward flexion to 60 degrees with objective evidence of painful motion beginning at 50 degrees.  Extension, bilateral lateral flexion and right lateral rotation were to 20 degrees, with objective evidence  of painful motion beginning at 20 degrees. Left lateral rotation was to 15 degrees with objective evidence of painful motion beginning at 15 degrees.  The Veteran was able to perform repetitive-use testing with three repetitions.  Post-test flexion ended at 35 degrees; post-test extension, bilateral lateral flexion, and right lateral rotation ended   at 10 degrees; and post-test left lateral rotation ended at 15 degrees.  The examiner reported additional limitation in range of motion of the thoracolumbar spine and functional loss and/or functional impairment of the thoracolumbar spine after repetitive-use testing in the form of less movement than normal; weakened movement; excess fatigability; pain on movement; disturbance of locomotion;         and interference with sitting, standing  and/or weight bearing.  There was no    localized tenderness or pain to palpation for joints and/or soft tissue of the thoracolumbar spine and no guarding or muscle spasm of the thoracolumbar         spine.  

Muscle strength testing revealed active movement against some resistance with bilateral hip flexion, bilateral knee extension, and bilateral ankle plantar flexion.  Bilateral ankle dorsiflexion and bilateral great toe extension revealed normal strength.  There was no muscle atrophy.  Deep tendon reflex examination revealed the bilateral knee and bilateral ankle were hypoactive.  Sensory examination for light touch was normal in both upper anterior thighs, both thigh/knees, the right lower leg/ankle, and the right foot/toes, but decreased in the left lower leg/ankle   and the left foot/toes.  The Veteran was unable to perform straight leg raising       test.  The examiner reported radicular pain, specifically mild intermittent pain      and mild numbness in the left lower extremity.  There was also left sciatic nerve root involvement.  The Veteran did not have any incapacitating episodes of IVDS over the past 12 months. He did not use any assistive device as a normal mode of locomotion.  The Veteran's thoracolumbar spine condition impacted his ability to work due to difficulty bending, standing and walking.  

The Veteran also underwent a peripheral nerves conditions DBQ in March 2012, at which time a diagnosis of radiculopathy of the left arm and leg was provided.  He reported he continued to get left leg numbness and left arm weakness.  The Veteran was right-hand dominant.  Symptoms attributable to peripheral nerve conditions included mild intermittent pain of the left upper and lower extremities and mild numbness of the left upper extremity.  Muscle strength testing was normal for all tested except there was active movement against some resistance with left grip.  There was no muscle atrophy.  Deep tendon reflex examination revealed the bilateral biceps, bilateral triceps, and bilateral brachioradialis were hypoactive.  Sensation testing for light touch revealed decreased sensation in the left inner/outer forearm and the left thigh/knee. There were no trophic changes to the Veteran's skin.  Gait was reported as antalgic.  The examiner reported that the upper, middle and lower radicular groups showed moderate incomplete paralysis on the left. There was also moderate incomplete paralysis of the left sciatic nerve.  The Veteran did not use any assistive devices as a normal mode of locomotion.  The Veteran's peripheral nerve condition impacted his ability to work.  

The Veteran also underwent a neck conditions DBQ in March 2012, at which time a diagnosis of mechanical cervical muscle strain was provided.  The Veteran reported 
longstanding neck pain that continued and flare-ups in cold weather and with repetitive use.  Range of motion testing revealed forward flexion to 35 degrees with objective evidence of painful motion beginning at 35 degrees; extension to 30 degrees with objective evidence of painful motion beginning at 30 degrees; bilateral lateral flexion to 20 degrees with objective evidence of painful motion beginning at 20 degrees; right lateral rotation to 45 degrees with objective evidence of painful motion beginning at   45 degrees; and left lateral rotation to 50 degrees with objective evidence of painful motion beginning at 50 degrees.  The Veteran was able to perform repetitive-use testing with three repetitions.  Post-test forward flexion and extension ended at 30 degrees; post-test bilateral lateral flexion ended at 20 degrees; post-test right lateral rotation ended at 40 degrees; and post-test left lateral rotation ended at 45 degrees.  The examiner reported additional limitation in range of motion of the cervical spine and functional loss and/or functional impairment of the cervical spine after repetitive-use testing in the form of less movement than normal; weakened movement; and pain on movement.  The Veteran did not have localized tenderness or pain to palpation      for joints/soft tissue of the cervical spine or guarding or muscle spasm of the cervical spine.  

Muscle strength testing was normal except for with left elbow extension.  There       was no muscle atrophy.  Deep tendon reflex examination revealed that the bilateral biceps, bilateral triceps, and bilateral brachioradialis were hypoactive.  Sensation to light touch was normal except for decreased sensation on the left inner/outer forearm.  The Veteran had radicular pain, specifically moderate intermittent pain of the left upper extremity.  The examiner also reported that the C7 nerve roots (middle radicular group) were involved.  The severity of radiculopathy was noted to be moderate on     the left; the right was not affected.  The Veteran did not have IVDS or incapacitating episodes.  He did not use any assistive device.  The Veteran's cervical spine condition impacted his ability to work.  

In a June 2012 letter, private chiropractor D.L. reported that he had been treating the Veteran since February 2012 with a number of chronic conditions that were causing him a considerable amount of pain throughout the day.  The major complaint had been his upper thoracic and lower cervical spine along with his lower lumbar spine.  He often had considerable pain in his left upper back and neck area that radiated down the left arm.  Manual therapy and adjustments were made to the upper thoracics and lower cervicals each visit, which allowed minimal pain relief that allowed the Veteran to "get by" before his next treatment.  In regards to his lower lumbar spine, he almost always had the most pain in the lower left lumbar and sacroiliac areas, which was described as radiating down his left leg as well.  Manual therapy and adjustments performed provided minimal relief similar to the upper back and neck treatments.  

The chiropractor reported that previous imaging studies showed degeneration of the lumbar and cervical disks and vertebral joints, which the chiropractor believed were causing most of the pain throughout the back and extremities.  The degeneration within the spine was also causing enough irritation to the nerves that it is causing the chronic pain that affected him daily.  EMG studies had shown a decrease in nerve conduction in both of the lower cervical spine and the lower lumbar spine.  It was    the chiropractor's opinion that the EMG showed a direct correlation to the Veteran's peripheral pain in the arms and legs.  It was also the chiropractor's belief that the conditions in the lower back, neck and shoulder were affecting the Veteran daily and that the pain prevented him from doing many of his daily activities and did not allow him to farm or work.  The Board notes that the treatment records from this provider have been associated with the record.  Although range of motion testing of the entire spine (cervical, thoracic and lumbar) was reported, actual measurements were never provided, and the examiner only reported the findings demonstrated movement with moderate joint fixation.  No neurological findings involving the left upper or lower extremity were provided.  See records from Lambert Family & Sports Chiropractic, P.C.  

A July 2014 VA telephone care nurse triage note indicates that the Veteran called as he had been having worsening back pain that radiated to his left shoulder, arm and wrist.  It was at a level seven.  He was advised to go to the local emergency room due to concern of angina/heart attack.  

A December 2014 VA primary care note indicates that the Veteran started having a flare of his cervical pain the week before, but that he believed it was letting up as he was doing chiropractic treatments and a home exercise program.  Musculoskeletal examination was unremarkable.  

In a letter dated January 9, 2015, private chiropractor S.G.O. reported that the Veteran presented to the office in January 2014 complaining of severe left cervical/thoracic pain, severe left shoulder pain, and tingling into his left arm.  He also had severe low back pain and tingling/numbness into his legs.  His ranges of motion were anywhere from 20 to 50 percent reduced, depending on what activities he had been doing, but no actual measurements were provided.  Treatment in the last year had been two to four times a month, each time with presentation of significant pain.  

In a letter dated January 10, 2015, private chiropractor D.L. reported that the Veteran had been treated for the past three years and had frequent pain in his neck, upper back, lower back, and both upper and lower extremities.  The Veteran felt treatment helped aid in the reduction of pain for a short period.  When he is not being treated, it seems to flare up even worse to the point where he must spend a day or two resting with little activity.  Some of the pain had been kept under control; however, there were a few areas that seemed to be progressively causing more pain.  The upper back and neck seemed to be progressively getting tight more often and causing him more severe pain when it does flare up.  The pain radiated into both extremities, especially his upper shoulders.  This area of the spine had been treated on a weekly basis the past three years.  Along with the upper back, the Veteran's lower back and legs gave him a significant amount of pain.  His lumbar area had a high amount of degeneration according to previous MRIs and x-rays.  His lower back had been worked on on a weekly basis to prevent the major flare-ups that occur a few times a year.  Diagnoses treated on a weekly basis included subluxations of the cervical, thoracic and lumbar vertebrae; degenerative changes  
of the lumbar spine; cervical spondylitis; and upper and lower extremity radiculopathy.  Even though the weekly visits minimized the amount of major flare-ups the Veteran experienced, he still had daily pain and weakness in his extremities because of his degeneration and previous injuries.  It was the chiropractor's opinion that the Veteran would always have pain that significantly limited his daily activities.  

The Veteran underwent a back conditions DBQ on January 12, 2015.  Diagnoses     of lumbosacral strain; degenerative arthritis of the spine; IVDS; and mechanical back strain and degenerative joint disease were provided.  The Veteran reported longstanding lower back pains were slowly progressive. He also reported that     flare-ups impacted the function of the thoracolumbar spine and he reported flares with dressing, walking, standing, sleeping, and getting in and out of vehicles. The Veteran also reported functional loss or functional impairment of the thoracolumbar spine, specifically difficulty dressing and less ambulation.  

Range of motion testing of the thoracolumbar spine revealed forward flexion to 35 degrees; extension to 50 degrees; bilateral lateral flexion and left lateral rotation to 20 degrees; and right lateral rotation to 25 degrees.  The examiner indicated that range of motion contributed to functional loss because of difficulty standing and walking.  Pain was noted on forward flexion at 25 degrees and on extension, and bilateral flexion, and the examiner indicated that pain caused functional loss. There was also evidence of pain with weight bearing, but no localized tenderness or pain on palpation of the joints and/or soft tissues of the thoracolumbar spine.  The Veteran was able to perform repetitive use testing with at least three repetitions     but there was additional loss of function or range of motion afterwards, with the examiner citing pain, fatigue, weakness and lack of endurance.  Range of motion after three repetitions was forward flexion to 30 degrees; extension to 50 degrees; and bilateral lateral flexion and bilateral lateral rotation to 20 degrees.  The Veteran reported weekly flare-ups of moderate to severe intensity lasting hours.  There was no guarding or muscle spasm of the thoracolumbar spine, but the examiner reported additional factors contributing to the disability included disturbance of locomotion and interference with standing.  

Muscle strength testing showed active movement against some resistance with bilateral hip flexion and bilateral knee extension.  There was no muscle atrophy.  Deep tendon reflex examination was normal for both knees and both ankles.  Sensation to light   touch was decreased in the left upper anterior thigh; left thigh/knee; left lower leg/ankle; and left foot/toes.  The Veteran was unable to perform straight leg raising test.  The examiner noted radicular pain, specifically mild intermittent pain and mild numbness of the left lower extremity.  The left sciatic nerve root was also involved, which showed mild radiculopathy.  No other neurologic abnormalities were present.  The Veteran had IVDS of the thoracolumbar spine, but did not have any episodes          of acute signs and symptoms that required bed rest prescribed by a physician and treatment by a physician in the past 12 months.  The Veteran occasionally used a       cane as a normal mode of locomotion. The examiner reported arthritis was documented  on imaging studies of the thoracolumbar spine, but there was no thoracic vertebral fracture with loss of 50 percent or more of height.  The examiner also reported that the Veteran's thoracolumbar spine condition impacted his ability to work, noting that he had stopped farming in 2009 and it was likely the back would interfere with all types     of employment.  

The Veteran also underwent a neck conditions DBQ in January 2015.  Diagnoses   of cervical strain; degenerative arthritis of the spine; IVDS; and cervical disc disease/strain were provided.  The Veteran reported he continued to get daily neck pains, which were slowly progressive.  He also reported that flare-ups impacted     the function of the cervical spine and that flares occurred with dressing, walking, activities and sleeping.  The Veteran also reported functional loss/impairment of     the cervical spine, specifically moderate to severe difficulty using his left arm due to weakness.  

Range of motion testing of the cervical spine revealed forward flexion to 30 degrees; extension and bilateral lateral flexion to 20 degrees; right lateral rotation to 45 degrees; and left lateral rotation to 40 degrees.  Range of motion contributed to functional loss because the Veteran had difficulty turning his head and neck.  The pain noted on examination also caused functional loss.  Pain was noted on forward flexion at 20 degrees and on extension and bilateral lateral flexion.  There was            no evidence of pain with weight bearing and no objective evidence of localized tenderness or pain on palpation of the joint or associated soft tissue of the cervical spine.  The Veteran was able to perform repetitive use testing with at least three repetitions, with additional loss of function or range of motion after three repetitions due to pain and weakness.  Range of motion testing after repetitive use revealed forward flexion to 30 degrees; extension, bilateral lateral flexion and left lateral rotation to 20 degrees; and right lateral rotation to 25 degrees. There was no localized tenderness, guarding or muscle spasm of the cervical spine, but the examiner noted interference with standing as an additional factor contributing to disability.  

Muscle strength testing revealed active movement against some gravity with left elbow flexion and extension and active movement against some resistance with     left wrist flexion.  Deep tendon reflexes were all normal.  Sensation to light        touch was decreased in the left inner/outer forearm and left hand/fingers.  The examiner reported radicular pain, namely moderate intermittent pain in the left upper extremity.  There was also moderate radiculopathy of the middle radicular nerve group.  There were no other neurologic abnormalities related to a cervical spine condition.  The examiner reported that the Veteran had IVDS of the cervical spine, but did not have any episodes of acute signs and symptoms that required bed rest prescribed by a physician and treatment by a physician in the past 12 months.  Arthritis was documented on imaging studies of the cervical spine and the examiner also reported other significant diagnostic test findings and/or results, specifically the July 2009 EMG consult note.  The examiner indicated that the Veteran's cervical spine condition impacted his ability to work.  

The Veteran also underwent a peripheral nerves conditions DBQ in January 2015.  A diagnosis of left arm/left leg radiculopathies was provided.  The Veteran reported longstanding left arm weakness and left leg weakness and numbness.  Symptoms attributable to a peripheral nerve condition included mild intermittent pain of the left upper extremity; moderate intermittent pain of the left lower extremity; and moderate numbness of the left lower extremity.  Muscle strength testing showed active movement against gravity with left elbow flexion, left elbow extension, and left wrist flexion; and active movement against some resistance with bilateral knee extension.  There was no muscle atrophy.  Deep tendon reflex examination was normal.  Sensation testing for light touch was decreased in the left inner/outer forearm; left hand/fingers; left upper anterior thigh; left thigh/knee; left lower leg/ankle; and left foot/toes.  The examiner noted that the Veteran had concomitant diabetic neuropathies of the lower extremities.  There were no trophic changes attributable to peripheral neuropathy.  Gait was abnormal, reported as slow and cautious, which was multifactorial (back, legs).  The examiner reported mild incomplete paralysis of the left radial nerve, left medial nerve, and left ulnar      nerve; and moderate incomplete paralysis of the left sciatic nerve.  The Veteran occasionally used a cane as a normal mode of locomotion.  The March 2009 and July 2009 EMG studies were noted.  The examiner indicated that the Veteran's peripheral nerve condition impacted his ability to work, noting that he had not worked in some years but had difficulty with ambulating and grasping.  

The Board now turns to the question of whether increased ratings are warranted     for any of the service-connected disabilities being adjudicated in this decision.  

The preponderance of the evidence is against the assignment of an increased      rating for the Veteran's thoracic and lumbar spine disability prior to January 12, 2015.  During this period, the Veteran was in receipt of two separate 10 percent ratings for disabilities affecting the dorsal/thoracic and lumbar spine segments prior to this date.  This represents a combined 20 percent rating for both segments.  See 38 C.F.R. § 4.25.  In order to merit the assignment of the next highest (40 percent) rating provided under the General Rating Formula (which, as noted above, rates      the thoracic and lumbar spine segments together), the evidence must show that the Veteran had forward flexion of the thoracolumbar spine of 30 degrees or less;         or favorable ankylosis of the entire thoracolumbar spine.  The evidence in this     case does not show either.  Rather, the Veteran's thoracolumbar spine exhibited forward flexion limited, at worst, to 50 degrees, with pain beginning at 45 degrees; and the absence of ankylosis was consistently noted.  See VA examination reports dated February 2009, June 2009, December 2010 and March 2012; VA and private treatment records.  

Nor is the assignment of an increased rating for the Veteran's thoracic and lumbar spine disability prior to January 12, 2015, warranted under the IVDS Formula.     This is so because there is no evidence of incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  Rather, the Veteran denied incapacitating episodes during the February 2009, June 2009, December 2010,     and March 2012 VA examinations. While the Board acknowledges the January 10, 2015, letter from private chiropractor D.L., which indicated that when the Veteran is not being treated chiropractically, the pain in his upper and lower back seems to flare up even worse to the point where he must spend a day or two resting with little activity, the chiropractor does not report, and none of the private or VA treatment records indicate, that the noted rest was prescribed.  

Consideration has been given to any functional impairment and any effects of pain on functional abilities due to the Veteran's service-connected thoracic and lumbar spine disability prior to January 12, 2015.  The Board acknowledges the subjective complaints noted above in the lay and medical evidence of record, as well as the objective evidence of functional impairment in the form of weakness and fatigue during the June 2009 VA examination; additional limitation of motion and pain following repetitive use testing during the December 2010 VA examination; and additional limitation of motion as well as weakened movement, excess fatigability, 
pain on movement, disturbance of locomotion and interference with sitting, standing and/or weight bearing, following repetitive use testing during the March 2012 VA examination.  In this case, the Board does not find any additional functional loss        of use which is not contemplated by the currently assigned combined 20 percent rating.  The Veteran has described functional limitations which are contemplated       in the schedular criteria, see 68 Fed. Reg. 51,454, and the Veteran himself has not described additional motion loss or functional impairments during flare-ups which meets or more nearly approximates the criteria for the next higher (40 percent) rating.  In light of the foregoing, the Board finds that a rating in excess of the combined 20 percent rating for the Veteran's service-connected thoracic and lumbar spine disability is not warranted prior to January 12, 2015, based on functional impairment.  38 C.F.R. §§ 4.40, 4.45 (2017); DeLuca, 8 Vet. App. at 204-06.

The preponderance of the evidence is also against the assignment of a rating in excess of 40 percent for the Veteran's thoracic and lumbar spine disability as of January 12, 2015.  This is so because there is no evidence of unfavorable ankylosis of the entire thoracolumbar spine so as to merit the assignment of the next highest (50 percent) rating under the General Rating Formula.  Nor is a rating in excess      of 40 percent warranted as of January 12, 2015 under the IVDS Formula in the absence of evidence of incapacitating episodes having a total duration of at least      6 weeks during the past 12 months.  Rather, the January 2015 VA examiner specifically noted that while the Veteran had IVDS of the thoracolumbar spine,     he did not have any episodes of acute signs and symptoms that required bed rest prescribed by a physician and treatment by a physician in the past 12 months.  Moreover, 40 percent is the maximum rating assignable for limitation of motion      of the thoracolumbar spine.  See Johnston v. Brown, 10 Vet. App. 80, 85 (1997) (implicitly holding that once a particular joint is evaluated at the maximum level      in terms of limitation of motion, there can be no additional disability due to pain). 

The Board has also considered whether the Veteran's service-connected thoracolumbar spine disability manifests any associated objective neurologic abnormalities other than the already service-connected radiculopathy of the left lower extremity so as to warrant a separate rating under an appropriate diagnostic code.  See 38 C.F.R. § 4.71a, Note (1).  The examiner who conducted the January 2015 VA examination reported, however, that no neurologic abnormalities other than those noted in the left lower extremity were present.  For this reason, a separate rating for other neurological abnormalities is not warranted in this case.  

Turning to whether increased ratings are warranted for the cervical spine disability, the Board finds that the preponderance of the evidence is against the assignment     of a rating in excess of 10 percent for the Veteran's cervical spine disability prior    to June 8, 2009.  This is so because the Veteran did not exhibit forward flexion of the cervical spine to 30 degrees or less; a combined range of motion of 170 degrees or less; or muscle spasms or guarding severe enough to result in abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis or abnormal kyphosis at any time prior to this date so as to merit the assignment of a higher rating provided under the General Rating Formula.  Rather, forward flexion was limited, at worse, to 45 degrees and the combined range of motion of the cervical spine was, at worst, 275 degrees.  See February 2009 VA examination report.  Nor is the assignment of a rating in excess of 10 percent prior to June 8, 2009, warranted under the IVDS Formula.  This is so because there is no evidence of incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  Rather, the Veteran denied incapacitating episodes during the February 2009 VA examination.  

Consideration has been given to any functional impairment and any effects of pain   on functional abilities due to the Veteran's service-connected cervical spine disability prior to June 8, 2009. During the February 2009 VA examination, however, there was 
no objective evidence of pain on active range of motion or following repetitive motion of the cervical spine, and no additional limitation of motion after three repetitions. In this case, the Board does not find any additional functional loss of use which is not contemplated by the currently assigned 10 percent rating.  The Veteran has described functional limitations which are contemplated in the schedular criteria, see 68 Fed. Reg. 51,454, and the Veteran himself has not described additional motion loss or functional impairments during flare-ups which meets or more nearly approximates    the criteria for the next higher (20 percent) rating.  In light of the foregoing, the Board finds that a rating in excess of the 10 percent rating for the Veteran's service-connected cervical spine disability is not warranted prior to June 8, 2009, based on functional impairment.  38 C.F.R. §§ 4.40, 4.45 (2017); DeLuca, 8 Vet. App. at 204-06.

The preponderance of the evidence is also against the assignment of a rating in excess of 20 percent for the Veteran's cervical spine disability as of June 8, 2009. This is so because the Veteran did not exhibit forward flexion limited to 15 degrees or less, and there is no evidence of favorable ankylosis of the cervical spine, so       as to merit the assignment of the next highest (30 percent) rating provided under   the General Rating Formula. Rather, forward flexion was limited, at worst, to        30 degrees and the absence of ankylosis was consistently reported.  See VA examination reports dated June 2009, December 2010, March 2012 and January 2015.  Nor is the assignment of a rating in excess of 20 percent as of June 8, 2009, warranted under the IVDS Formula.  This is so because there is no evidence of incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months so as to merit the assignment of the next highest (40 percent) rating provided.  Rather, the Veteran denied incapacitating episodes during the June 2009, December 2010 and March 2012 VA examinations and the January 2015 VA examiner specifically determined that while the Veteran had IVDS of the cervical spine, he did not have any episodes of acute signs and symptoms that required bed rest prescribed by a physician and treatment by a physician in the past 12 months.  The Board acknowledges the January 10, 2015, letter from private chiropractor D.L., which indicated that when the Veteran is not being treated, the pain in his neck seems to flare up even worse to the point where he must spend a day or two resting with little activity.  The chiropractor does not report, and none of the private or VA treatment records indicate, that the noted rest was prescribed.  

Consideration has been given to any functional impairment and any effects of     pain on functional abilities due to the Veteran's service-connected cervical spine disability as of June 8, 2009.  The Board acknowledges the subjective complaints noted above in the lay and medical evidence of record, as well as the objective evidence of functional impairment in the form of pain and mild weakness and fatigue on repetitive range of motion testing during the June 2009 VA examination; mild to moderate pain, moderate weakness, and moderate fatigue on repetitive motion testing during the December 2010 VA examination; less movement than normal, weakened movement, and pain on movement with repetitive-use testing during the March 2012 VA examination; and functional loss due to difficulty turning the head and neck, as well as additional loss of function or range of     motion after three repetitions due to pain and weakness during the January 2015   VA examination.  In this case, the Board does not find any additional functional loss of use which is not contemplated by the currently assigned 20 percent rating.  The Veteran has described functional limitations which are contemplated in the schedular criteria, see 68 Fed. Reg. 51,454, and the Veteran himself has not described additional motion loss or functional impairments during flare-ups      which meets or more nearly approximates the criteria for the next higher (30 percent) rating.  Moreover, the limited motion exhibited in the cervical spine   during repetitive use testing on the VA examinations noted above was, at worst, limited to 30 degrees of forward flexion, which is still 15 degrees more than what  is needed to support the 30 percent rating under the General Rating Formula. In light of the foregoing, the Board finds that a rating in excess of the 20 percent   rating for the Veteran's service-connected cervical spine disability is not warranted as of June 8, 2009, based on functional impairment.  38 C.F.R. §§ 4.40, 4.45 (2017); DeLuca, 8 Vet. App. at 204-06.

The Board has also considered whether the Veteran's service-connected cervical spine disability manifests any associated objective neurologic abnormalities other than the already service-connected radiculopathy of the left upper extremity so as to warrant a separate rating under an appropriate diagnostic code.  See 38 C.F.R. § 4.71a, Note (1).  The Board acknowledges reports of pain radiating to the right upper extremity made during the February 2009 VA examination.  The Veteran has candidly reported that this finding was in error, see statement received in April 2009, and findings related to the right upper extremity on subsequent examination have consistently been normal.  The Board also acknowledges subjective complaints of headache during the February 2009 VA examination.  No headache disorder was diagnosed at that time, or in subsequent records, and the January 2015 VA examiner specifically reported that     no neurologic abnormalities other than those noted in the left upper extremity were present. Thus, his headache complaint has not been attributed to his cervical spine and a separate rating for additional neurological abnormalities is not warranted in this case.  

The Board now turns to whether the Veteran is entitled to initial ratings in excess of 20 percent for the service-connected radiculopathy of the left upper and left lower extremities.  At this juncture, it notes that service connection for rotator cuff tear, left shoulder with degenerative arthritis, was granted as a disability separate from the complaints involving the Veteran's left upper extremity in a September 2011 rating decision.  The Veteran did not appeal that decision and that issue is not before the Board for appellate review.  Therefore, any assertions or findings related to the left shoulder that are distinct from neurological manifestations involving the left upper extremity will not be discussed.  

The Board also notes at this juncture that VA examiners have identified several nerves in both the left upper and left lower extremity as being affected by the Veteran's cervical and thoracolumbar spine disabilities, respectively.  A note in the regulations pertaining to diseases of the peripheral nerves indicates that combined nerve injuries should be rated by reference to the major involvement, or if sufficient in extent, consider radicular group settings.  See 38 C.F.R. § 4.124a.  In this case, EMG studies have been conducted on both the Veteran's left upper and left lower extremity, and VA examiners have relied upon these EMG studies in providing the diagnoses of radiculopathy.  As noted above, the March 2009 EMG of the left lower extremity was consistent with old or chronic L4-S1 radiculopathies; the June 2009 EMG of the left upper extremity showed chronic C6-7 radiculopathies.  The Board notes that the January 2015 DBQs indicate that L4-S1 corresponds to the sciatic nerve and that C7 corresponds to the middle radicular group.  

The assignment of a particular diagnostic code is dependent on the facts of a particular case.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and demonstrated symptomatology.  In reviewing the claim for a higher rating, the Board must consider which diagnostic code or codes are most appropriate for application in the Veteran's case and provide an explanation for the conclusion.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995); Pernorio v. Derwinski, 2 Vet. App. 625 (1992).  Although VA regulations allow for ratings by analogy, see 38 C.F.R. § 4.20, the Court recently held that when  a condition is specifically listed in VA's schedule for rating disabilities, it may not      be rated by analogy; in other words, an analogous rating may be assigned only where the service-connected condition is unlisted in VA's schedule for rating disabilities.  See Copeland v. McDonald, 27 Vet. App. 333, 336-337 (2015) (quoting Suttman v. Brown, 5 Vet. App. 127, 134 (1993).

Given the EMG studies noted above, the Board finds that the radiculopathy affecting the left upper extremity is more appropriately evaluated under the rating criteria pertaining to the middle radicular group (Diagnostic Code 8511). The radiculopathy affecting the left lower extremity is already evaluated under the     rating criteria pertaining to the sciatic nerve (Diagnostic Code 8520).  

Diagnostic Code 8511 provides the rating criteria for paralysis of the middle radicular group.  As noted above, the Veteran's left hand is his minor or non-dominant hand.  See, e.g., March 2012 peripheral nerves conditions DBQ.  For the minor extremity, a rating of 20 percent is assigned for mild incomplete paralysis of the middle radicular group. Ratings of ratings of 30 and 40 percent are assigned for moderate and severe incomplete paralysis, respectively.  A rating of 60 percent is assigned for complete paralysis of the middle radicular group.  

The preponderance of the evidence of record supports the assignment of an initial rating of 30 percent for the service-connected radiculopathy of the left upper extremity under Diagnostic Code 8511.  This is so because the examiners who conducted the March 2012 and January 2015 VA examinations reported moderate radiculopathy of the middle radicular nerve group.  An initial rating in excess of 30 percent is not warranted because the Veteran's left upper extremity radiculopathy has never been described as severe.  

The preponderance of the evidence is against the assignment of an initial rating in excess of 20 percent for the Veteran's service-connected radiculopathy of the left lower extremity under Diagnostic Code 8520.  This is so because no more than moderate incomplete paralysis of the sciatic nerve has been reported on VA examination.  See e.g., March 2012 and January 2015 VA examination reports.  

Other Considerations

The Board has considered whether the Veteran's disabilities present an exceptional  or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration   of extraschedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2017); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor is whether the disability picture presented in the record is adequately contemplated by the rating schedule.  Thun v. Peake, 22 Vet. App. 111, 118 (2008).  

The rating schedule represents, as far as is practicable, the average impairment of earning capacity.  Ratings will generally be based on average impairment.  38 C.F.R. § 3.321(a), (b) (2017).  To afford justice in exceptional situations, an extraschedular rating can be provided.  38 C.F.R. § 3.321(b).

In this case, the Veteran's disability picture is not so unusual or exceptional in     nature as to render the schedular evaluations assigned for his service-connected    spinal disabilities (cervical and thoracolumbar) inadequate. For all musculo-      skeletal disabilities, the rating schedule contemplates functional loss, which may        be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40 (2017); Mitchell, 25 Vet. App. 32, 37.  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement, excess fatigability and interference with weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37. 

Thus, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss.  Given the variety of ways in which     the rating schedule contemplates functional loss for musculoskeletal disabilities, the Board concludes that the schedular rating criteria reasonably describe the Veteran's  cervical and thoracolumbar spine disability picture, and referral for extraschedular consideration is not warranted. 

Nor is the Veteran's disability picture so unusual or exceptional in nature as to render the schedular evaluations assigned for his service-connected radiculopathies inadequate.  Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology and provide for additional or more severe symptoms than currently shown by the evidence.  In this regard, pain, weakness, fatigue, tingling, numbness, swelling and paresthesias are contemplated by the rating schedule.  As the Veteran's disability picture is contemplated by the rating   schedule, the assigned schedular evaluations are, therefore, adequate.     Accordingly, referral for extraschedular consideration for the disability
is not warranted.  

The Board acknowledges that the evidence is still being developed for the newly raised TDIU claim, primarily to determine the Veteran's current employment status/earnings in light of his history of self-employment.  However, as noted above, any impact on the Veteran's employment would need to be considered        for extraschedular purposes only if the schedular criteria are inadequate to rate      his service-connected disabilities.  Id. at 118 ("[I]n cases regarding whether extraschedular referral is warranted, the threshold determination is whether the disability picture presented in the record is adequately contemplated by the rating schedule.").  As the schedular ratings adequately contemplate his left and right sciatic nerve disabilities, referral for extraschedular consideration is not warranted.

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against ratings higher than those assigned, the doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

For the period of the claim prior to January 12, 2015, ratings in excess of 10 percent for epiphysitis of the spine with dorsal kyphosis and 10 percent for degenerative changes of the lumbar spine is denied.  

For the period of the claim from January 12, 2015, degenerative changes of the lumbar spine with epiphysitis of the spine with dorsal kyphosis is to be rated as a single disability, and a rating in excess of 40 percent is denied.

For the period of the claim prior to June 8, 2009, a rating in excess of 10 percent for cervical spondylitis is denied.  

For the period of the claim from June 8, 2009, a rating in excess of 20 percent for cervical spondylitis is denied.  

An initial 30 percent rating, and no higher, is granted for radiculopathy of the left upper extremity, subject to the rules and regulations governing the payment of VA monetary benefits.  

An initial rating in excess of 20 percent for radiculopathy of the left lower extremity is denied.



REMAND

The Board notes that an inferred claim for entitlement to a total disability rating   for compensation based on individual unemployability (TDIU) due to service-connected disabilities was denied in a March 2012 rating decision, and the Veteran submitted a statement in May 2012 specifically indicating that denial was not being appealed.  See May 2012 VA Form 21-4138.  In a January 2015 statement, the Veteran has asserted that his disabilities have affected daily work efforts and that  he had been unable to do manual labor.  See January 2015 statements.  

In light of the above, the Board finds that a new claim for TDIU has been reasonably raised, and further development is needed.  See Rice, 22 Vet. App. 447. On remand, the Veteran should be afforded appropriate notice under the Veterans Claims Assistance Act (VCAA) concerning a claim for a TDIU. The Veteran should also be asked to fully complete a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability on remand.

1.  Issue a VCAA notice letter to the Veteran concerning a claim for a TDIU. Additionally, ask him to fully complete a VA Form 21-8940, Veteran's Application    for Increased Compensation Based on Unemployability. 

2.  After the development requested above and any additional development deemed necessary has been completed, the AOJ should adjudicate the claim for        a TDIU RO should again review the record. If any benefit sought on appeal, for which a notice of disagreement has been filed, remains denied, the appellant and representative, if any, should be   furnished a supplemental statement of the case            and given the opportunity to respond thereto.


The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


